Title: To George Washington from John Morgan, 12 September 1776
From: Morgan, John
To: Washington, George



May it please Your Excellency
New York Sepr 12. 1776.

Agreeable to Orders I have been into the County of Orange & collected seven Members of Committee, & spent the whole of Yesterday & part of this day in viewing the Country, & looking out for proper Coverings for the reception of the Sick & Wounded. I am sorry to report that in a circuit of 14 Miles in that County, I cannot find or hear of any suitable Accomodations, for more than about 100 Sick. No Country can be worse provided in all respects; & the places proposed are remote from any Landing.
From the knowledge I have of New-Ark, I am perswaded it is a place infinitely superior in all respects for the Establishment of a Genl Hospital. There are but 4 Miles of Land Carriage required; all the rest is Water Carriage. The Houses are numerous large & Convenient. If it be objected that they are full of Inhabitants from N. York, so is every Hovel thro’ Orange County; & as to the Town of Orange, I cannot find that there is room for One Sick person without incommoding Some One or other.
After this report, which is grounded on the most careful Inquiry & Inspection, I wait your Excellencys further orders. but if I may be permitted to offer my Sentiments it is, that no time be lost in applying to the Committee at New-Ark by requisition for Room for the Sick; & if your Excellency thinks proper, I will immediately repair with all dispatch to urge the Matter without delay—or proceed in any other Way your Excellcy may see fit. I am, Yr Excellencys Most obedt & very humble Servt

John Morgan

